DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10/2017115084, filed on 07/06/2017.  Applicant’s claim benefit of national stage entry (371) of international PCT/EP2018/065577 filed on 06/13/2018 is also acknowledged.  This is a response to the (371) application filed on 01/06/2020.  The Preliminary Amendment filed on 01/06/2020 is entered.  In the Preliminary Amendment claims 1-16 have been cancelled without prejudice or disclaimer.  New claims 17-36 are pending for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17, 33, 34, and 35 rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 1, 16, 17, and 18 of Delphine Delmas et al., USP 10,889,936 (Delmas) in view of Hans Brüning et al., US 20170089010 A1 (Brüning).

Regarding claim 17, all of the limitations of claim 17 are found in claim 1 of Delmas (USP 10,889,936) except: a second component from the group of the carbonic esters.   
Brüning discloses:  a second component from the group of the carbonic esters (para [0039] discloses “Polycarbonates are used as component c). These are plastics from the polyester group, specifically from the group of polymeric esters of carbonic acid with bivalent alcohols.” Emphasis is added). 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Delmas (USP 10,889,936) by incorporating group of the carbonic esters as taught by Brüning so as offer advantages of polycarbonates that are plastic from polyester group in the claimed invention.  Similarly, one of ordinary skill in the art, upon reading the Brüning disclosure, would also have been motivated to apply its teaching of applying plastics from the polyester group, specifically from the group of polymeric esters of carbonic acid with bivalent alcohols for making textile fabrics used in paper machine clothing or press cover for the benefit of the claimed invention. 
Similarly, regarding claims 33, 34, and 35, all of the limitations of these three claims are found in claim 1 of Delmas (USP 10,889,936) except the limitation disclosed by Brüning and was addressed with respect to claim 17 and will not be repeated again to avoid redundency.   
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 17 is vague and indefinite since, the phrase “containing or consisting” of a polyurethane are mutually exclusive and should be used unequivocally.   Applicant is respectfully advised to recited one or the other, but not both.

Claim 21 is vague and indefinite since, the words “is or comprises” propylene carbonate are mutually exclusive and should be used unequivocally.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 17-26 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over DELPHINE DELMAS; et al. US 20150308044 A1 (DELMAS) in view of Hans Brüning et al., US 20170089010 A1 (Brüning).

Regarding claim 17, DELMAS discloses:  A press cover (Title and abstract.  Press cover or press jacket are the same thing.), comprising: at least one polymer layer (para [0004] discloses “Press jackets are therefore made of a single- or multi-ply polymer layer, preferably of polyurethane…”), said polymer layer containing a polyurethane or consisting of a polyurethane (para [0004]); said polyurethane having been formed from a prepolymer (para [0011-0012]) and a crosslinker (para [0011-0012]); said prepolymer being a reaction product of phenylene 1,4-diisocyanate and at least one polyol (para [0015-0017]); and said crosslinker including at least two components, namely, a first component with at least one diamine (para [0006], [0019], and [0032].  It is a common practice to have a crosslinker with multiple components as disclosed by Delmas and does not hold any patentable weight.); and

However, DELMAS does not expressly disclose: a second component from the group of the carbonic esters.  
In same field of art, Brüning discloses:  a second component from the group of the carbonic esters (para [0039] discloses “Polycarbonates are used as component c). These are plastics from the polyester group, specifically from the group of polymeric esters of carbonic acid with bivalent alcohols.” 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the press jacket of DELMAS by using the concept of a cross linker having a group of the carbonic esters as taught by Brüning so as to improve the surface quality of the press cover since the addition of carbonic esters to the cross linker presumably provide that benefit for of the claimed invention.  Similarly, one of ordinary skill in the art, upon reading Brüning disclosure, would also have been motivated to apply its teaching of utilizing the concept of the cross linker having a group of the carbonic esters so as to improve the mechanical properties of the press cover such as its surface hardness, resistance to pressure and temperature for the benefit of the claimed invention.   

Regarding claim 18, DELMAS in view of Brüning disclose all of the limitations of its base claim 17.   DELMAS further discloses:  wherein said first component is selected from the group consisting of 4,4'-methylenebis, 4,4'- diaminodicyclohexylmethane, and mixtures thereof (para [0019] and [0032].  As noted previously, combining known prior art elements according to known methods is obvious when Delmas are used for similar purposes as 4,4'- diaminodicyclohexylmethane recited in the instant claim and does not hold any patentable weight.).

Regarding claim 19, DELMAS in view of Brüning disclose all of the limitations of its base claim 17.   DELMAS further discloses:  wherein said crosslinker contains between 25% and 95% by weight of said first component (para [0006] discloses as prior art, for the production of a press jacket, a crosslinker component comprising from 60 to 99.8 mol % of a first component being an aliphatic diol compound or hydroquinone bis-|3-hydroxylethyl ether. Thus, the claimed % of the first component in the cross linking agent, either BDO or HQEE, would obviously be from 60 to 99.8 mol %, which reads substantially on the claimed ranges of 60 to 99.9 mol % and 75 to 99.9 mol.).

Regarding claim 20, DELMAS in view of Brüning disclose all of the limitations of its base claim 19.   DELMAS further discloses:  wherein said crosslinker contains between 30% and 70% by weight of said first component (para [0006]).

Regarding claim 21, DELMAS in view of Brüning disclose all of the limitations of its base claim 17.   DELMAS further discloses:  wherein said second component is or comprises propylene carbonate (para [0032] and claim 22.).

DELMAS in view of Brüning disclose all of the limitations of its base claim 17.   DELMAS further discloses:  wherein said crosslinker contains from 1 % to 25% by weight of the second component (Para [0006]).



Regarding claim 23, DELMAS in view of Brüning disclose all of the limitations of its base claim 17.   DELMAS further discloses:  wherein said crosslinker further comprises a third component being a polyol (para [0019] discloses “The crosslinker can further consist in part of the polyols or comprise one or more of the polyols that are used for the preparation of the prepolymer.”).

Further regarding the unpatentability of claims 19-23, see In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), where it was held that claimed elastomeric polyurethanes which fall within the broad scope of the references are unpatentable thereover when there is no evidence of the criticality of the claimed ranges of molar proportions.

Regarding claim 24, DELMAS in view of Brüning disclose all of the limitations of its base claim 23.   DELMAS further discloses:  wherein said third component is a bifunctional polyol having a molecular weight of 1000 to 4000 g/mol (para [0030] and para [0031] discloses “…The molecular weight of the polyols is preferably from 1000 to 3000 g/mol…”).

Regarding claim 25, DELMAS in view of Brüning disclose all of the limitations of its base claim 23.   DELMAS further discloses:  wherein said third component is selected from the group consisting of polyester polyol, polycaprolactone polyol, polyether polyols, polytetramethylene ether glycol, polypropylene glycol, polyethylene glycol, polyhexamethylene ether glycol, polycarbonate polyol, polyether carbonate polyol, polybutadiene polyol, perfluoropolyether polyol, silicone polyol, and mixtures thereof (para [0031-0032]).



Regarding claim 26, DELMAS in view of Brüning disclose all of the limitations of its base claim 23.   DELMAS further discloses:  wherein said crosslinker contains not more than 65% by weight of said third component (para [0030] and para [0031].  As noted previously, the fact that the crosslinker contains no more than 65% by weight of said third component, absent of showing unexpected results of data carries no patentable weight since one of ordinary skill in the art would be quite capable to obtain the 65% by weight of said third component via trial and error.). 

Regarding claim 30, DELMAS in view of Brüning disclose all of the limitations of its base claim 17.   DELMAS further discloses:  wherein said at least one polymer layer is a radially outermost polymer layer of the press cover (para [0004-0006] discloses known elements of a shoe press jacket that includes an outermost polymer layer and a reinforcing structure embedded in a polymer layer.).

Regarding claim 31, DELMAS in view of Brüning disclose all of the limitations of its base claim 17.   DELMAS further discloses:   further comprising a reinforcing structure embedded into said at least one polymer layer (para [0004-0006] discloses known elements of a shoe press jacket that includes an outermost polymer layer and a reinforcing structure embedded in a polymer layer.).

DELMAS in view of Brüning disclose all of the limitations of its base claim 17.   DELMAS further discloses:   wherein said polyol in said prepolymer comprises a polyether polycarbonate polyol, a polycarbonate polyol, a polytetramethylene ether glycol, or mixtures thereof (para [0031-0032]).



Regarding claim 33, DELMAS discloses:   A press roll for a shoe press for treating a fibrous material web (para [0003]), the press roll comprising: at least one press cover according to claim 17 (the entire claim 17 in which the press roll carrying a circumferential press cover is addressed hereinbefore and will not repeated again to avoid redundancy.).

Regarding claim 34, DELMAS discloses:    A shoe press for treatment of a fibrous material web (para [0003]), the shoe press comprising: a press roll and an opposing roll disposed to form a press nip therebetween (para [0003]), said press roll carrying a circumferential press cover according to claim 17 (the entire claim 17 in which the press roll carrying a circumferential press cover is addressed hereinbefore and will not repeated again to avoid redundancy.).

Claims 27, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over DELPHINE DELMAS; et al. US 20150308044 A1 (DELMAS) in view of Hans Brüning et al., US 20170089010 A1 (Brüning) and further in view of Harpreet Singh; et al., US 20140352904 A1 (Singh). 

Regarding claim 27, DELMAS in view of Brüning disclose all of the limitations of its base claim 23.   However, DELMAS in view of Brüning does not expressly disclose:  wherein said crosslinker includes a fourth component with a catalyst, and said fourth component is selected from amines, triethylamine, metal compounds, organometallic compounds, and mixtures thereof.
In the same field of art, Singh discloses:  wherein said crosslinker includes a fourth component with a catalyst, and said fourth component is selected from amines, triethylamine, metal compounds, organometallic compounds, and mixtures thereof (para [0040-0043].  The fact that the crosslinker has multi-components such as a fourth component is immaterial to the patentability of the claimed invention since it is obvious and well established to use crosslinker in the polyurethane for making press cover or jacket or belt used in papermaking industrial equipments.).  
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the press jacket of DELMAS in view of Brüning by using the concept of using a cross linker in polyurethane as taught by Singh so as to exhibit advantages in load bearing capability and abrasion resistance over natural and synthetic rubber materials for the benefit of the claimed invention.  Similarly, one of ordinary skill in the art, upon reading Singh disclosure, would also have been motivated to apply its teaching of utilizing the using of a cross linker in polyurethane so as to improve the mechanical properties of the press cover such as, its surface hardness, resistance to pressure and temperature for the benefit of the claimed invention.   

Regarding claim 28, the combination of DELMAS and Brüning in view of Singh disclose all of the limitations of its base claim 27.   Singh further discloses:  wherein said fourth component is a 1,4-diazabicyclo octane, a triethylamine, a metallic or organometallic compound including or containing bismuth, mercury, aluminum, zirconium, iron, calcium, sodium, potassium, lead, tin, and/or titanium (para [0040-0043]).

DELMAS and Brüning in view of Singh disclose all of the limitations of its base claim 27.  Singh further discloses:  wherein the crosslinker contains not more than 5% by weight of said fourth component (para [0040-0043].  As noted previously, the fact that the crosslinker contains no more than 5% by weight of the fourth component, absent of showing unexpected results of data carries no patentable weight since one of ordinary skill in the art would be quite capable to obtain the 65% by weight of said third component via trial and error.).


Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over DELPHINE DELMAS; et al. US 20150308044 A1 (DELMAS) in view of Hans Brüning et al., US 20170089010 A1 (Brüning) and further in view of Yuya TAKAMORI; et al., US 20160355978 A1 (TAKAMORI).  

Regarding claim 35, the combination of DELMAS and Brüning discloses all of the limitations of the instant claim 35 as applied in claim 17, except steps a), e), f), and g):   A method of producing a press cover (DELMAS-Title and abstract.  Press cover or press jacket are the same thing.), the method comprising the following steps: b) providing a crosslinker with at least two components (DELMAS - para [0011-0012]), namely, a first component containing at least one diamine (DELMAS- para [0006], [0019], and [0032].  It is a common practice to have a crosslinker with multiple components as disclosed by Delmas and does not hold any patentable weight.) and a second component from the group of the carbonic esters (Brüning-para [0039]); c) providing a reaction product of phenylene 1,4-diisocyanate and at least one polyol (DELMAS- para [0030] and para [0031]); d) mixing the reaction product and the crosslinker to prepare a polyurethane being a reaction product-crosslinker mixture (DELMAS- para [0040] discloses “The person skilled in the art with the relevant training can determine the correct 
However, the combination of DELMAS and Brüning does not expressly disclose: a) providing at least one rotatably mounted winding mandrel; e) deploying the reaction product-crosslinker mixture on a surface of the winding mandrel to form at least one polymer layer of the press cover; f) curing the at least one polymer layer; and g) removing the press cover thus produced from the winding mandrel.
In the same field of art, TAKAMORI discloses:  a) providing at least one rotatably mounted winding mandrel (Fig. 2, element 38); e) deploying the reaction product-crosslinker mixture on a surface of the winding mandrel to form at least one polymer layer of the press cover; f) curing the at least one polymer layer; and g) removing the press cover thus produced from the winding mandrel (Fig. 2, para [0075-0081]).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to produce the press jacket of DELMAS in the known manner taught by TAKAMORI.   
     
Regarding claim 36, the combination of DELMAS and Brüning in view of TAKAMORI disclose all of the limitations of its base claim 35:   DELMAS further comprises introducing of a reinforcing structure into the reaction product-crosslinker mixture before or after step e) (para [0004-0006] discloses known elements of a shoe press jacket that includes an outermost polymer layer and a reinforcing structure embedded in a polymer layer.).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hideko AKAI; (US 20120125547 A1)
DELPHINE DELMAS et al. (WO 2015086555 A1) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748                                                                                                                                                                                                        


/Eric Hug/Primary Examiner, Art Unit 1748